Name: Commission Regulation (EC) No 2044/96 of 24 October 1996 concerning the stopping of fishing for cod and haddock by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 26. 10 . 96 PEN Official Journal of the European Communities No L 274/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2044/96 of 24 October 1996 concerning the stopping of fishing for cod and haddock by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3078/95 of 21 December 1995 allocating, for 1996, certain catch quotas between Member States for vessels fishing in Faeroese waters (3), as last amended by Regulation (EC) No 1063/96 (4), provides for cod and haddock quotas for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of cod and haddock in Faroese waters by vessels flying the flag of the United Kingdom or registered in the United Kingdom have reached the quota allocated for 1996; whereas the United Kingdom has prohibited fishing for this stock as from 30 August 1996; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of cod and haddock in Faroese waters by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allocated to the United Kingdom for 1996 . Fishing for cod and haddock in Faroese waters by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day follow ­ ing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1996. For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . (2) OJ No L 301 , 14. 12. 1995, p. 1 . ( 3) OJ No L 330, 30 . 12. 1995, p. 62. (4) OJ No L 141 , 14. 6. 1996, p. 1 .